                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

LOTUS INDUSTRIES, LLC,
et al.,
                                                 Case No. 2:17-cv-13482
              Plaintiffs,                        District Judge Sean F. Cox
                                                 Magistrate Judge Anthony P. Patti
v.

DENNIS ARCHER, Jr., et al.

           Defendants.
_________________________/

ORDER DENYING AS MOOT PLAINTIFF CHRIS WILLIAMS’ LETTER
  REQUEST TO FILE A MOTION (DE 157) AND CLARIFYING THE
  COURT’S JULY 25, 2019 ORDER REGARDING THE TAKING OF
     DEPOSITION OF NON-PARTY GABE LELAND (DE 156)

      This matter is before the Court for consideration of Plaintiff Christopher

Williams’ letter request to file a motion to clarify the Court’s July 25, 2019 Order

granting Plaintiff’s motion to compel the taking of the deposition of non-party

Gabe Leland. (DE 157.) Plaintiff’s counsel seeks clarification as to whether he

may pose questions to Mr. Leland “pertaining to the federal grand jury subpoena

[DE 157-1] and whether Mr. Leland received any monetary gifts and/or bribes

from Defendant Archer for assisting him in obtaining the land development deal

from the DDA.” (Id. at 2.) A telephonic status conference was held on the record

on July 29, 2019, at which counsel appeared and the Court entertained oral

argument regarding Plaintiff’s letter request.
      Upon consideration of the letter request, my July 25, 2019 Order, and oral

argument of counsel, and for all the reasons stated on the record by the Court,

which are hereby incorporated by reference as though fully restated herein,

Plaintiff’s request to file a motion (DE 157) is DENIED AS MOOT. Instead, the

Court clarifies its July 25, 2019 Order and rules as follows:

      1. Plaintiff’s counsel may, consistent with my July 25, 2019 Order, question
         Leland in his deposition about his “alleged participation in discussions to
         divide the Centre Park property before it was selected for redevelopment
         by the DDA,” including any conversations with Defendant Archer, Jr.,
         and specifically including questions regarding possible “[f]ree entry into
         parties or events” and “[a]ny other items of value provided free of charge
         or at a discounted price,” as set forth in the grand jury subpoena attached
         to Plaintiff’s letter request (DE 157-1 at 2).

      2. Plaintiff’s counsel is reminded that he is not permitted to re-question
         Leland about topics addressed in prior depositions. Accordingly,
         Plaintiff’s counsel may not question Mr. Leland about “[f]ree alcoholic
         or non-alcoholic drinks,” “[f]ree food, including entrees, appetizers and
         desserts,” or “ [a] $500 loan to Marcellus Brice,” as those topics have
         been addressed by Mr. Leland in prior depositions.

      3. With respect to the parties’ question about filing sealed documents with
         the Court, they are directed to review and abide by my Practice
         Guidelines regarding Protective Orders, the law cited therein, and the
         Protective Order that was previously entered in this case as DE 88. They
         are also reminded that attachments to motion papers must be pertinent to
         the relief sought.

      IT IS SO ORDERED.

Dated: July 29, 2019                   s/Anthony P. Patti
                                       Anthony P. Patti
                                       UNITED STATES MAGISTRATE JUDGE

                                          2
